                                                                                     United States District Court
                                                                                       Southern District of Texas

                                                                                            ENTERED
                     IN THE UNITED STATES DISTRICT COURT                                    May 07, 2019
                      FOR THE SOUTHERN DISTRICT OF TEXAS                               David J. Bradley, Clerk
                               HOUSTON DIVISION


UNITED STATES OF AMERICA                         §
                                                 §
v.                                               §             CRIMINAL NO. H-01-0140-01
                                                 §
ROBERT DAVIS                                     §



                          MEMORANDUM OPINION AND ORDER


       The defendant, Robert Davis, has filed Petitioner's Motion for

Addendum     to    Previously       Filed    §       2255,     seeking    relief       from       his

federal sentence ("Petitioner's Motion")                           (Docket Entry No.          141).

The government has responded with United States' Motion to Dismiss

Davis'     "Motion        for   Addendum             to     Previously     Filed        §     2255"

("Government's Motion")             (Docket Entry No. 145) , to which Davis has

filed Petitioner's Response to the United States' Motion to Dismiss

Petitioner's Addendum to             §    2255 Motion ("Petitioner's Response")

(Docket Entry No.          151) .        The court has             carefully reviewed all

submissions and pertinent matters in this criminal case.                                Based on

this     review,    the    court's        clear       recollection        of   the      relevant

proceedings, and the application of governing legal authorities,

Petitioner's Motion will be denied and the Government's Motion will

be granted for the reasons explained below.


                                     I.    Background

       On March 21, 2001, Davis entered a guilty plea to count one of

an   indictment      charging       him    with           aiding   and   abetting       unlawful
possession with intent to distribute a controlled substance, namely
                                                         1
50    grams     or more         of methamphetamine.            The      Presentence        Report

("PSR") prepared by the Probation Office determined that Davis was

subject         to     an    enhanced     sentence   under          the           career-offender

guideline,           U.S.S.G.    §   4B1.1,   because he had at               least two prior

felony controlled substance convictions. 2                     In a judgment entered on

July 13,        2001,       the court    sentenced Davis           to   serve        188 months'
                                                                                                3
imprisonment, followed by a five-year term of supervised release.

Davis did not appeal.

       On May 20, 2002,              Davis filed a Motion Pursuant to 28 U.S.C.

§    2255 to Vacate,            Set Aside or Correct Sentence by a                     Person in
                                                                              4
Federal Custody ("Defendant's First 2255 Motion").                                 He argued that

his trial counsel was ineffective for                        failing to object to the

calculation of his sentence. 5                The court denied Defendant's First

2255 Motion,           finding that he waived collateral review under the
                                                                          6
terms of his Plea Agreement with the government.                                  Alternatively,




       1
      See Plea Agreement,    Docket  Entry No.    12,  pp.  1-12;
Indictment, Docket Entry No. 1, pp. 1-2.         For purposes of
identification all page citations refer to the page number
imprinted by the court's electronic filing system, CM/ECF.
       2 PSR,    Docket Entry No. 25, p. 8,          ~       32.
       3
           Judgment in a Criminal Case, Docket Entry No. 33, pp. 1-3.
       4
           Docket Entry No. 53, pp. 1-37.
       5
           Id. at 11.
       6
           0rder, Docket Entry No. 65, pp. 1-4.

                                              -2-
the court found that Davis was properly sentenced and failed to

show that he was denied effective assistance of counsel. 7                              On April

21,   2003,         the       Fifth    Circuit        denied    Davis    a       certificate     of

appealability from that decision. 8

      On     April        19,    2016,        Davis     filed   Petitioner's         Motion     for

Sentence Reduction and/or Modification of Sentence                                  Pursuant     to

Title 28 U.S.C.           §    2255(h) Motion to Vacate, Set Aside, or Correct

a Sentence ad the Savings Clause of                       §   2255 (f) ( 3) Based in Part on

a New and Intervening Change of Law Johnson v. United States, 135

S Ct. 2251          (June 26,         2015)    ("Petitioner's Second 2255 Motion") . 9

The court denied relief, finding that Petitioner was not entitled

to benefit from the decision in Johnson and dismissing Petitioner's

Second      22 55    Motion       as     successive. 10         Davis'     appeal     from     that

decision was dismissed as untimely. 11

      Davis         has   now     filed       Petitioner's       Motion,     which     seeks     to

supplement his previously filed application under                            §    2255 by adding

new   claims        under       two     recent    decisions       that     "may     affect"     the

calculation of his sentence:                    United States v. Hinkle, 832 F.3d 569



      7
          Id. at 4-6.
      8
          0rder in Appeal No. 02-21132, Docket Entry No. 77, pp. 1-3.
      9
          Docket Entry No. 130, pp. 1-5.
      10
           Memorandum Opinion and Order, Docket Entry No. 137, pp. 1-4.
      11
           0pinion in Appeal No. 17-20677, Docket Entry No. 152, pp. 1-
2.

                                                  -3-
(5th Cir.      2016);    and Mathis v.        United States,         136 S.    Ct.   2243

(2016) . 12    Noting that Davis collaterally attacks the sentence by

advancing new substantive claims for relief, the government moves

to   dismiss     Petitioner's    Motion          as   an   unauthorized       successive

application under 28 U.S.C.           §   2255. 13    The government argues in the

alternative that Davis is not entitled to relief under either of

the cases listed in Petitioner's Motion. 14                 Davis, who insists that

Petitioner's Motion is governed by Rule 60(b) of the Federal Rules

of Civil Procedure, maintains that he is entitled to relief from

his sentence under Hinkle and Mathis. 15


                                II.       Discussion

A.    Petitioner's Motion is a Successive Application Under§ 2255

      Under Rule 60(b)       of the Federal Rules of Civil Procedure a

district court "may relieve a party .                      . from a final judgment,

order, or proceeding for the following reasons:

       (1)    mistake,     inadvertence,          surprise,     or    excusable
              neglect;


      12
       Petitioner's Motion, Docket Entry No. 141, p. 1. Mindful of
the defendant's pro se status, the court has liberally construed
her § 2255 Motion and related filings.     See Estelle v. Gamble, 97
S. Ct. 285, 2 92 ( 197 6) (" [A] pro se document is to be liberally
construed."); Haines v. Kerner, 92 S. Ct. 594, 596 (1972) (per
curiam) (stating that pro se pleadings are held "to less stringent
standards than formal pleadings drafted by lawyers").
      13
           Government's Motion, Docket Entry No. 145, pp. 4-7.
      14
           Id. at 7-8.
      15
           Petitioner's Response, Docket Entry No. 151, pp. 2-8.

                                           -4-
     ( 2)    newly discovered evidence that, with reasonable
             diligence, could not have been discovered in time
             to move for a new trial under Rule 59(b);

     (3)     fraud  (whether previously called intrinsic or
             extrinsic), misrepresentation, or misconduct by an
             opposing party;

     (4)     the judgment is void;

     (5)     the judgment          has been         satisfied,        released        or
             discharged.           .; or

     (6)     any other reason that justifies relief."

Fed. R. Civ.      P.    60(b)     (2018). A Rule 60(b) motion that seeks to

advance substantive claims for relief, rather than challenging some

defect in the federal habeas corpus proceeding,                            is considered a

successive      collateral        attack    subject      to    28    U.S.C.     §    2244 (b).

See Gonzalez v.         Crosby,    125 S. Ct.       2641,     2647-48       (2005)         Under

§ 2244(b), this court can entertain a second or successive habeas

petition    or    motion        under   §   2255    only      after    a    panel     of     the

United States Court of Appeals for the Fifth Circuit authorizes the

filing of       the successive motion.              See 28 u.s.c.            § 2244 {b) {3);

United States v. Key, 205 F.3d 773, 774 (5th Cir. 2000).

     Petitioner's Motion does not take issue with a defect in his

previous    §    2255    proceeding.          Instead,        he    plainly     raises       new

substantive claims for relief under Mathis and Hinkle.                                Because

Davis does not attack the court's resolution of his previous§ 2255

Motion,     Petitioner's         Motion     must    be      dismissed        for     lack     of

jurisdiction as an unauthorized successive collateral attack on his

sentence.        See     Gonzalez,      125    S.    Ct.      at    2647-48;        see     also

United States v. Hernandes, 708 F.3d 680, 681-82 (5th Cir. 2013).

                                            -5-
B.    Petitioner's Proposed Claims Lacks Merit

      Davis seeks relief from his sentence under two recent court
                                                                                       16
decisions that issued well after his conviction became final.                                In

Mathis v.       United States,        136 S.      Ct.    2243,    2251-57       (2016),     the

Supreme Court held that an Iowa conviction for burglary did not

qualify as a prior "violent felony"                     for purposes of the 15-year

enhancement found in the Armed Career Criminal Act (the "ACCA"), 18

U.S. C.     §   924 (e) ,   because   the    state       statute       for   the   crime    of

conviction contained an element broader than an element of the

enumerated       predicate     offense      of    generic        burglary.         Following

Mathis, the Fifth Circuit held in United States v. Hinkle, 832 F.3d

569, 574-77 (5th Cir. 2016) that a Texas conviction for delivery of

heroin in violation of the Texas Health & Safety Code does not

qualify as a prior controlled substance offense for purposes of the

career offender enhancement found in U.S.S.G.                      §   4B1.1.

      By invoking the Supreme Court's decision in Mathis and the

Fifth Circuit's subsequent decision in Hinkle,                          Davis appears to

claim that he is entitled to relief because the sentence that he

received        in   2001    was   enhanced        with     prior       drug-trafficking

convictions under the Texas Health & Safety Code that no longer

meet the definition of a controlled substance offense for purposes

of   the     career-offender       guideline       in    U.S.S.G.       §    4Bl.1.       This



      16
           Petitioner's Motion, Docket Entry No. 141, pp. 1-2.

                                            -6-
argument       fails    because     Mathis     is      not     retroactive      to    cases    on

collateral review.            See In re Lott,           838 F.3d 522,          523    (5th Cir.

2016); see also Dawkins v. United States,                        829 F. 3d 549, 551 (7th

Cir. 2016)      (explaining that Mathis, which was a case of statutory

interpretation, did not announce a new constitutional rule and was

not retroactive to cases on collateral review) .                        Because Mathis is

not    retroactive       to cases on collateral                 review,      the holding in

Hinkle,     which      applied     Mathis     on       direct     appeal,       is    also    not

applicable.       See United States v. Ramirez, Civ. No. H-16-2855, 2017

WL 2819906, at *6 (S.D. Tex. June 28, 2017)                      (citation omitted); see

also United States v. Bermea, Civ: No. 2:16-158, 2017 WL 821787, at

* 2    (S.D.    Tex.    March 2,     2017)     (noting that neither Mathis nor

Hinkle set forth new rules of constitutional law made retroactive

to cases on collateral review).              As such, Petitioner's Motion based

on these cases lacks merit and will be denied.


                       III.   Certificate of Appealability

       Rule 11 of the Rules Governing Section 2255 Proceedings states

that    a   district      court     "must    issue       or     deny    a    certificate      of

appealability          when   it    enters     a       final    order       adverse     to    the

applicant."       A certificate of appealability will not issue unless

the petitioner makes           "a substantial showing of the denial of a

constitutional right,"             28 U.S.C.       §   2253 (c) (2),        which requires a

petitioner to demonstrate "that 'reasonable jurists would find the


                                             -7-
or wrong. ' "        Tennard v.      Dretke,    124    S.   Ct.    2562,     2569    (2004)

(quoting Slack v. McDaniel, 120 S. Ct. 1595, 1604 (2000)).                            Under

the controlling standard this requires a petitioner to show that

"jurists of reason could disagree with the                        [reviewing]       court's

resolution of        his    constitutional      claims      or    that    jurists     could

conclude the issues presented are adequate to deserve encouragement

to proceed further."              Buck v. Davis,      137 S. Ct.      759,    773    (2017)

(citation and internal quotation marks omitted) .                        Where denial of

relief is based on procedural grounds, the petitioner must show not

only that "jurists of reason would find it debatable whether the

petition states a valid claim of the denial of a constitutional

right," but also that they "would find it debatable whether the

district court was correct in its procedural ruling."                         Slack, 120

s. Ct. at 1604.
     After careful review of the pleadings and the applicable law,

the court concludes that reasonable jurists would not find the

assessment      of    the    constitutional      claims      debatable        or    wrong.

Because Davis does not allege facts showing that his claims could

be resolved in a different manner, a certificate of appealability

will be denied.

                            IV.     Conclusion and Order

     Based on the foregoing,            the court ORDERS as follows:

     1.      The United States' Motion to Dismiss Davis' "Motion
             for Addendum to Previously Filed § 2255" (Docket
             Entry No. 145) is GRANTED.

                                          -8-
     2.   Petitioner's Motion for Addendum to Previously
          filed [Motion Under 28 U.S.C.] § 2255 (Docket Entry
          No. 141) is DENIED.

     3.   A certificate of appealability is DENIED.

     The Clerk shall provide a copy of this Memorandum Opinion and

Order to the parties.

     SIGNED at Houston, Texas, on this the 7th day of May, 2019.




                                               SIM LAKE
                                     UNITED STATES DISTRICT JUDGE




                               -9-
